Detailed Action
Status of Claims
Claims 21-37 are pending. 
Effective date 30 Aug 2010 61/378299

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patent 11042897. Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other. The current application just omitted some limitations from the other claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
STEP 1:  The claims directed toward statutory categories of invention.
STEP 2a:  Independent claim 1 representative of independent claims 21, 28 and 35, are directed toward a judicial exception, namely the abstract idea of calculating a correlation between a media event and a conversion using mathematical distributions, comparing correlation with a predetermined threshold for attributing web based conversion to media event. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity, here mathematically relating cause (media event) to effect (web based conversion). The additional elements present only a particular technological environment. Generating a report is display - mere extra-solution activity.
The claims are directed to calculating a number. The other limitations are directed to data gathering for the calculation. The claims are directed toward a mathematical algorithm Flook, Digitech, SAP America v InvestPic (CAFC 2018). Gottschalk v Benson was about converting BCD to binary, here applicant is organizing data with math to calculate a number, mathematically connecting the dots (events) to determine causation, i.e. what made buyer buy. 
The CAFC in SAP American v InvestPic continues, “We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014)”. Calculating a number is math, like statistical analysis (SAP America v InvestPic (CAFC 2018), calculated numbers. 
Therefore, the claims are directed to an abstract idea.  

All the Applicant’s other steps are funneled toward calculation. These other steps do not present significantly more. They provide A) data gathering to calculate the number and storing data. And provide B) another idea – organizing, manipulating data through mathematical correlations, calculations based on other calculations.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – ‘memory’, ‘a processor’, ‘a medium’, to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. The additional elements present only a particular technological environment. Generating a report is display - mere extra-solution activity. Allocating a budget based on the display, is another form of display, a number from one bin display to another bin.
The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
STEP 2b:  The independent claims implement the abstract idea by generic elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  The generic limitations, referring to “processor” do not constitute significantly more because they are simply generic hardware utilized to implement an abstract idea.  Viewing these limitations individually, the limitations are recited at a high level of generality and only perform generic functions .  Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Applicant’s specification e.g. ¶ 43 further indicates that applicant is claiming an idea to be implemented with a generic device. The additional elements can be found by resort to a mere general technical reference, Wiley Encyclopedia of Computer Science and Engineering (2009) already provided to applicant.
The dependent claims 22-27 28-34 36-37 are directed to the same abstract idea as their respective independent claims of calculating a correlation between a media event and a conversion. However, the dependent claims additionally recite the abstract ideas of defining a media event, defining a ... based conversion as the purchase of a good, running probability tests  on conversions, defining web based conversions as a purchased good, wherein a ... based conversion is an offline purchase, and comparing media event data. Claims 2/26 and 5/28 add a data label, not significantly more. Claims 4/27 and 21/31/35 refine the calculation with more calculation (tests 4/27 and comparing 21/31/35) not significantly more. Claims 24/33 add further data gathering, not significantly more.   The claims do not recite any elements which amount to significantly more than an abstract idea.  
CONCLUSION:  Therefore, the independent claims, when viewed individually and as an ordered combination with the dependent claims, do not amount to significantly more than the abstract idea and are therefore, patent ineligible.
Patentability no more turns on a change of data label of a workpiece than it does the swap of one roll of music for another in a player piano (In re Alappat, Judge Archer stating “Yet a player piano playing Chopin's scales does not become a "new machine" when it spins a roll to play Brahms' lullaby. The distinction between the piano before and after different rolls are inserted resides not in the piano's changing quality as a "machine" but only in the changing melodies being played by the one machine. The only invention by the creator of a roll that is new because of its music is the new music.”). 
Chief Judge Rader said the same thing in 2013, CLS Bank Int'l v. Alice Corp., 717 F.3d 1269, 1302 (Fed. Cir. 2013) (opinion of Rader, J., concurring).                     	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Entire reference is cited, with incorporated references.

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 USC 103a over Montgomery (NPL) in view of Briggs US 2011/0320260 in view of Bishop (NPL)
CLAIM 21 28 35
CLAIM 22 29
CLAIM 23 30
CLAIM 24 31
CLAIM 25 32
CLAIM 26, 33 36


CLAIM 21 28 35
Montgomery shows
[Wingdings font/0xA2] automatically attributing, by the processor, one or more of a plurality of web based conversion events to a streamed media event of the plurality of streamed media events based on a comparison of the first multivariate distribution of the streamed media event to a third multivariate distribution of the web based conversion event 
Montgomery (NPL: Alan L. Montgomery, “Predicting Online Purchase Conversion Using Web Path” Marketing Science Conference, University of Alberta, Canada (2002))

NOT EXPLICIT in Montgomery is voice, but Briggs shows an option and its complement (Fig 2-3)
but Briggs (US 2011/0320260) “Cross-Media Campaigns With Bias Adjustment And Attribution  Chang and Briggs both clearly disclose a method for utilizing raw data to assess optimizing performance within a given category.  Offline versus online distributions is discussed throughout this “Cross Media” reference. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been reasonably prompted to make the combination for a model improved with machine learning. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable.

    PNG
    media_image1.png
    376
    678
    media_image1.png
    Greyscale

[Wingdings font/0xA2] automatically attributing, by a processor, one or more of a plurality of voice telephony-based conversion events to a streamed media event of a plurality of streamed media events based on a comparison of a first multivariate distribution of the streamed media event to a second multivariate distribution of the voice telephony-based conversion event
Montgomery and Briggs together show repeating the web based attribution, this time with its complement, offline e.g. telephone

    PNG
    media_image2.png
    508
    624
    media_image2.png
    Greyscale

NOT EXPLICIT in Montgomery is calculating …a correlation
[Wingdings font/0xA2] calculating, by the processor, a correlation between the voice telephony-based conversion events attributed to the streamed media event of the plurality of streamed media events and the web based conversion events attributed to the streamed media event of the plurality of streamed media events 
But it would have been obvious from the combination of Montgomery and Briggs to determine causality by comparing 2 time series and to search for the works of colleagues in the art and use the Kullback-Leibler divergence, and determine there’s causation based on a threshold. (Bishop: Pattern Recognition and Machine Learning (2006). See e.g. Bishop section 1.6, 3.4 9.4 10.1 10.5-7 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been reasonably prompted to make the combination for a model improved with machine learning. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable.
NOT EXPLICIT in Montgomery is
[Wingdings font/0xA2] upon determining that the calculated correlation exceeds a predetermined threshold, attributing, by the processor, the web based conversion events to the streamed media event of the plurality of streamed media events 
But it would have been obvious from the combination of Montgomery and Briggs to determine causality by comparing 2 time series and to search for the works of colleagues in the art and use the Kullback-Leibler divergence, and determine there’s causation based on a threshold. (Bishop: Pattern Recognition and Machine Learning (2006). See e.g. Bishop section 1.6, 3.4 9.4 10.1 10.5-7 

NOT EXPLICIT in Montgomery is 
[Wingdings font/0xA2] generating a report to an advertiser of the attribution of the web based conversion events to the streamed media event
Briggs shows the need for reporting (¶ 35 51 57 58 65 78) and it would have been obvious to report to Montgomery’s retailer (Montgomery Abstract) so retailer can “better target their customers”(Montgomery Abstract). Briggs (US 2011/032060) “Cross-Media Campaigns With Bias Adjustment And Attribution Modeling” teach the correlation ¶ 10-14, 21, 24, 29, 31, 46, 47, 82-83, 116-126, 384 and Briggs repeatedly states that the marketing parameter telephone and web are just 2 within the set of marketing parameters in Briggs, titled “Cross Media Campaigns with …Attribution Modeling”. Offline versus online distributions is discussed throughout this “Cross Media” reference. The prior art contained a “base” device upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a “comparable” device are not the same as the base device that was improved in the same way as the claimed invention; (3) one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art. 
CLAIM 22 29 Montgomery/Briggs/Bishop shows the above and shows
claim 21/28, wherein 
[Wingdings font/0xA2] each streamed media event is an advertisement using one of the following media: television, radio, Internet, billboard, print, and direct mail, and wherein each voice telephony-based conversion event and web based conversion event are at least one of a purchase of a good that is a subject of the advertisement and a purchase of a service that is the subject of the advertisement
Montgomery Table 2-5 and Briggs (Fig 2,3, corresponding text)
Although Montgomery does not show voice-telephony but this is a simple substitution of Briggs. Montgomery shows a web time series. Briggs discusses attribution for 2 channels (Fig 2 3), and web and offline (which includes phone as mentioned in Briggs) are complements. The prior art contained a “base” device upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a “comparable” device are not the same as the base device that was improved in the same way as the claimed invention; (3) one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art. 
CLAIM 23 30claim 21/28, further comprising:
[Wingdings font/0xA2] determining, for each web based conversion event of the plurality of web based conversion events, a probability that the web based conversion event was initiated at least partially as a result of an occurrence of a streamed media event of the plurality of streamed media events based on a comparison of the first multivariate distribution of the streamed media event to the third multivariate distribution of the web based conversion event
Montgomery section 4-5
[Wingdings font/0xA2] and determining, for each voice telephony-based conversion event of the plurality of voice telephony-based conversion events, a probability that the voice telephony-based conversion event was initiated at least partially as a result of an occurrence of a streamed media event of the plurality of streamed media events based on a comparison of the first multivariate distribution of the streamed media event to the second multivariate distribution of the voice telephony-based conversion event
Montgomery section 4-5 in combination with Briggs.
To repeat the steps Montgomery did for web data with voice is repetition, MPEP 2144.04, and obvious in light of Briggs (Fig 2-3 channel and its complement, corresponding text)
[Wingdings font/0xA2] wherein determining, for each voice telephony-based conversion event of the plurality of voice telephony-based conversion events, the probability that the voice telephony-based conversion event was initiated at least partially as the result of the occurrence of the streamed media event includes performing one or more of the following tests: KL-disparity (Bishop section 1.6, 3.4 9.4 10.1 10.5-7), T-tests, multivariate F-tests, correlation, distance, rank tests, and other tests for differences between distributions
Bishop section 1.6, 3.4 9.4 10.1 10.5-7
CLAIM 24 31Montgomery/Briggs/Bishop shows the above and shows
claim 21/28, wherein the 
[Wingdings font/0xA2] plurality of web based conversion events is at least one of an online purchase of a good that is a subject of the advertisement or an online purchase of a service that is the subject of the advertisement, (Montgomery at least Abstract, Title, section 4-5) and wherein the plurality of voice telephony-based conversion events is at least one of an offline purchase of the good that is the subject of the advertisement or an offline purchase of a service that is the subject of the advertisement (Montgomery at least Abstract, Title, section 4-5) with offline being a simple substitution of Montgomery’s web purchase, - offline purchase (Briggs at least ¶ 108, Briggs offline/online ¶ 8 15-17)	
CLAIM 25 32Montgomery/Briggs/Bishop shows the above and shows
Although 
Briggs (US 2011/0320260) “Cross-media campaigns with bias adjustment and attribution modeling” teach the correlation ¶ 10-14, 21, 24, 29, 31, 46, 47, 82-83, 116-126, 384 and Briggs repeatedly states that the marketing parameter telephone and web are just 2 within the set of marketing parameters in Briggs, titled “Cross Media Campaigns with …Attribution Modeling”. 
and
Montgomery/Briggs/Bishop shows the above but 
NOT EXPLICIT in Montgomery is training
claim 21/28, 
[Wingdings font/0xA2] training (Bishop at least 13.1-2), by the processor, a model to predict a probability (Bishop’s KL divergence) that a voice telephony-based conversion event of the plurality of voice telephony-based conversion events or a web based conversion event of the plurality of web based conversion events was initiated at least partially as a result of an occurrence of a streamed media event of the plurality of streamed media events, wherein automatically attributing, by the processor, one or more of the plurality of voice telephony-based conversion events to a streamed media event of the plurality of streamed media events is further based on the predicted probabilities of the plurality of voice telephony-based conversion events, and wherein automatically attributing, by the processor, one or more of the plurality of web based conversion events to a streamed media event of the plurality of streamed media events is further based on the predicted probabilities of the plurality of web based conversion events.
Bishop at least section 13.1-2 points what is old and well known to person of ordinary skill in the art, namely that Markov models (Montgomery) are trained (even people not skilled in the art know they need to train a device(‘Hey Siri play some music’) even if they don’t know their training a Markov model). See e.g. Bishop section 1.6, 3.4 9.4 10.1 10.5-7
CLAIM 26, 33 36
Montgomery/Briggs/Bishop shows the above and shows
[Wingdings font/0xA2] comparing the first data of the particular media event and the second data of the particular phone based conversion event to the model 
(Bishop’s KL divergence for 2 time series, in combination with Montgomery’s web time series substituting a complement to Montgomery’s web data, as taught by Briggs Fig 2-3, including voice), 
[Wingdings font/0xA2] comparing the first data of the particular media event and the third data of the particular web based conversion event to the model (Bishop’s KL divergence for 2 time series in combination with Montgomery’s web time series).




Claims rejected under 35 USC 103a over Montgomery (NPL) in view of Briggs US 2011/0320260 in view of Bishop (NPL) in view of Lin US 2011/0270673
CLAIM 27 34 37

CLAIM 27 34 37
Montgomery/Briggs/Bishop shows the above and shows
[Wingdings font/0xA2] wherein the phone based conversion event known to be initiated at least partially as the result of the occurrence of the media event if the media event is the only media event preceding the phone based conversion event by less than a threshold time period and a first geographic location of the media event is less than a threshold distance from a second geographic location of the phone based conversion event (Lin US 2011/0270673 paragraphs [0035] and [0059]: conversion, threshold, time and distance).
It would have been obvious to combing Montgomery, Lin. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been reasonably prompted to make the combination for a model improved with machine learning. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable.
CONCLUSION
Pertinent prior art cited but not relied upon
Chang US 20110238487
(The claimed multivariate analysis is merely an assessment involving two or more variables. Chang: paragraphs [0010], [0013], and [0019], [0024] and Fig.1: impressions, attributes)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681